Title: From George Washington to Lieutenant Colonel John Laurens, 28 July 1778
From: Washington, George
To: Laurens, John


          
            My dear Sir
            Head Quarters White plains 28th July 1778
          
          I recd yours from Lebanon and that from Point Judith.
            You have my warmest thanks for the great expedition of your Journey and for your
            exertions since your arrival at Rhode Island. I anxiously wait an account of the
            Admirals arrival, and of the effect which the appearance of the Fleet had. I wish you
            success and safety as I am My dear Sir sincerely and Affecty Yrs
          
            Go: Washington
          
        